DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang, U.S. Patent Application Publication 2008/0155782.
Regarding Claim 1, Chang teaches:
“a first hollow component (10), having a first surface and a second surface opposite to the first surface (see fig. 2), a plurality of concave portions being disposed on the second surface (12, 12’); 
a second hollow component (40), disposed on the second surface of the first hollow component (see figs. 1-2), a plurality of receiving portions (411, 411’) corresponding to the concave portions being disposed on the second hollow component (see exploded view in fig. 2); and 
a plurality of support assemblies (50), accommodated in the receiving portions, respectively, one end portion of each of the plurality of support assemblies butting against the first hollow component through a force (see element 52), the end portion butting one of the plurality of concave portions in an initial state”
	Regarding Claim 2, Chang teaches:
“wherein each of the plurality of support assemblies comprises an elastic element (52) and a spherical element (53), the elastic element provides the force, and the spherical element butts against the first hollow component (paragraph [0014])”
	Regarding Claim 3, Chang teaches:
“wherein the spherical element is 10Attorney Docket No. 0129357.219US1 connected to the elastic element (see paragraph [0012])”
	Regarding Claim 4, Chang teaches:
“a first rotating member (20) and a second rotating member (42), the first rotating member and the second rotating member sleeved corresponding to each other (see figs. 2 and 4); wherein, the first hollow component and the second hollow component are driven and rotated by the first rotating member and the second rotating member (see paragraph [0027])”
	Regarding Claim 5, Chang teaches:
“one end portion (21) of the first rotating member is sleeved in an opening of the second rotating member (fig. 4)”
	Regarding Claim 6, Chang teaches:
“the first rotating member is disposed at the first hollow component and the second rotating member is disposed at the second hollow component (see figs. 2-4)”
	Regarding Claims 7, Chang teaches:
“a first housing (see main case in Abstract); a second housing (see cover in Abstract), disposed opposite to the first housing; and a hollow hinge…(see rejection of Claim 1 above)”
	Regarding Claim 8, Chang teaches:
“the first hollow component (10) is disposed at the first housing (see main case in Abstract), and the second hollow component (42) is disposed at the second housing (see cover in Abstract)”
Regarding Claim 9, see rejection of Claim 2 in light of rejection of Claim 7.
Regarding Claim 10, see rejection of Claim 3 in light of rejection of Claim 7.
Regarding Claim 11, see rejection of Claim 4 in light of rejection of Claim 7.
Regarding Claim 12, see rejection of Claim 5 in light of rejection of Claim 7.
Regarding Claim 13, see rejection of Claim 6 in light of rejection of Claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218. The examiner can normally be reached IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677